Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number of Issuing Entity: 333-158741-01 USAA Auto Owner Trust 2009-2 (Exact name of issuing entity as specified in its charter) Commission File Number of Registrant: 333-158741 USAA Acceptance, LLC (Exact name of registrant as specified in its charter) USAA Federal Savings Bank (Exact name of sponsor as specified in its charter) One Rodney Square 920 King Street, 1 st Floor Wilmington, Delaware 19801 302-888-7536 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) 0.74% Asset Backed Notes, Class A-2 1.54% Asset Backed Notes, Class A-3 2.53% Asset Backed Notes, Class A-4 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 0.74% Asset Backed Notes, Class A-2 13 1.54% Asset Backed Notes, Class A-3 18 2.53% Asset Backed Notes, Class A-4 15 Pursuant to the requirements of the Securities Exchange Act of 1uto Owner Trust 2009-2, as issuing entity, and USAA Acceptance, LLC, as registrant, have caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. USAA AUTO OWNER TRUST 2009-2 as issuing entity By: USAA Federal Savings Bank as sponsor By: /s/ Michael J. Broker Name: Michael J. Broker Title: Vice President, Banking Counsel and Assistant Secretary USAA ACCEPTANCE, LLC as registrant By: /s/ Michael J. Broker Name: Michael J. Broker Title: Vice President, Secretary January 22, 2010
